CONCURRING OPINION.
Barber, Judge,
specially concurring: As appears from the opinion of the court, a material issue was whether or not the importation was vegetables, and that evidence as to the commercial or trade understanding as to what are vegetables was relevant.
*320The importers asked questions of witnesses who seem to be competent to testify on the subject, and who would, if permitted to answer the same, it must be presumed in view of the record set forth in the main opinion, have given testimony relevant to that- question. The •evidence was excluded under objection, and exception and error predicated thereon is duly assigned here. In my opinion this was •error requiring a reversal and for that reason alone I concur.